Citation Nr: 1031514	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right sacroiliac joint dysfunction.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2002 to December 
2005.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for right sacroiliac joint dysfunction with an 
evaluation of 10 percent effective December 3, 2005. 

In the March 2008 notice of disagreement, the Veteran and her 
representative requested a hearing at the RO before a Decision 
Review Officer.  The hearing was scheduled for July 24, 2008, but 
the Veteran failed to attend.  

This appeal was previously before the Board and the Board 
remanded the claim in July 2009 for additional development.  The 
requested development has been completed and the case has been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's right sacroiliac joint dysfunction has been 
characterized by pain and forward flexion limited to 80 degrees, 
additional limitation of forward flexion to 70 degrees after 
three repetitions of range of motion, combined range of motion of 
the thoracolumbar spine of 194 degrees with complaints of pain, 
and has not been productive of muscle spasm or guarding.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for right sacroiliac joint dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5236 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a November 2006 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also advised the Veteran of 
how the VA determines a disability rating and effective date, and 
the type of evidence which impacts such.  An April 2008 letter 
advised the Veteran of the evidence needed to substantiate her 
claim for a higher disability rating and of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on her 
employment.  The case was last adjudicated in June 2010.

In any event, the appeal regarding the claim for a higher initial 
rating stems from the original award of service connection for 
right sacroiliac joint dysfunction.  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held that in 
cases in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  Thus, 
because the notice that was provided before service connection 
was granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, and statements from the 
Veteran.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing written argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Veteran's right sacroiliac joint dysfunction is currently 
rated under Diagnostic Code 5236-5251.  Diagnostic Code 5236 is 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  The General Rating Formula for Diseases 
and Injuries of the Spine provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 10 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
applicable for unfavorable ankylosis of the entire spine.  

Note (1) provides that any associated objective neurologic 
abnormalities should be evaluated separately, under an 
appropriate diagnostic code.  Id.  Note (2) provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Under Diagnostic Code 5251, limitation of extension of the thigh 
to 5 d3egrees warrants a 10 percent evaluation.  Under Diagnostic 
Code 5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation.  Flexion limited to 20 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Turning to the evidence, the service treatment records indicate 
that the Veteran underwent physical therapy for sacroiliac joint 
dysfunction during active service.  She was scheduled for a VA 
examination in November 2006 but could not report because she was 
unable to travel due to pregnancy.

In a November 2007 statement, the Veteran said that performing 
simple housework, driving for extended periods of time, and 
standing for extended periods of time result in pain.  She 
claimed that physical therapy did not seem to help with the pain 
or resolve the problem.  She says that she can no longer perform 
any of the jobs that she used to do, including what she was 
trained to do in the military.

The Veteran was provided with a VA examination in February 2008, 
during which the claims file was reviewed.  The Veteran reported 
that she experienced pain in the sacroiliac joint, primarily with 
prolonged sitting and driving.  She also had radiation down her 
right buttock into her legs and did have occasional paresthesias 
in the right leg.  It bothered her when she was sweeping her home 
and lifting anything heavy.  Prolonged walking caused her 
discomfort. The Veteran reported daily flare-ups.  She said that 
her pain is mild, but becomes moderate during flare-ups.  The 
alleviating factors included resting and occasionally heat.  The 
Veteran was reportedly able to walk approximately 1/4 to 1/2 of a 
mile before needing to sit.  The Veteran was unable to quantify 
how long she could stand before needing to sit.  She estimated 
that during flare-ups, she experienced a 50 percent loss of her 
baseline functioning.  

The Veteran was working part-time as an in-home care aide.  She 
had only been at the position for several weeks and had not 
missed any time because of her symptoms.  She denied any current 
medications.  She said that she had not had any surgeries or 
hospitalizations other than for childbirth.  She had a one-year-
old child.  

Upon physical examination, the Veteran's posture was upright and 
her gait was normal.  Musculoskeletal examination revealed muscle 
strength of 5/5 in the upper and lower extremities throughout.  
Sensation was intact to light touch and vibration in the upper 
and lower extremities throughout.  Balance and coordination were 
within normal limits.  Cranial nerves II through XII were intact.  
Deep tendon reflexes in the upper and lower extremities were 2+ 
and equal and symmetrical.  Babinski's signs were down 
bilaterally.  Range of motion of the right hip was 0 to 125 
degrees of flexion, 0 to 30 degrees of extension, 0 to 25 degrees 
of adduction, 0 to 45 degrees of abduction, and 0 to 40 degrees 
of internal and external rotation.  

The examiner stated that there is the presence of painful motion, 
and during the examination there was also some tenderness on 
palpation of the right sacroiliac joint.  However, no weakness, 
fatigability, incoordination, or instability was noted in the 
right hip.  The examiner stated that the activities of daily 
living that are affected by the right hip include anything that 
would involve excessive walking or excessive sitting, and also 
household chores, as noted above.  The Veteran's pain precluded 
her from exercising and participating in any type of sports or 
recreation at that time.

The Veteran was provided with a VA spine examination in February 
2010, during which the claims file was reviewed.  She denied 
having any surgery to the spine.  She reported that since her 
last rating she always had some pain of a mild to moderate 
degree.  It was located primarily in the right lower lumbar and 
sacral area but at times it will radiate to the lateral thigh and 
the central lumbar area and occasionally higher.  She noted that 
the pain appeared to be worse with bending or after prolonged 
sitting.  The Veteran awakened with pain and it had become more 
or less constant.  She described associated stiffness and some 
sense of decreased motion in the lower spine, especially in the 
morning, which then tends to limber up somewhat as the day goes 
on.  The Veteran did not report any actual spasm.  She stated 
that occasionally she will have intense sharp pain in that area 
as well.  She did not have any history of falls though she did 
describe occasionally feeling somewhat weak in the sense that it 
feels that her back will buckle on her.  

Current treatment included self-prescribed ibuprofen which she 
had taken primarily for flare-ups.  She had a massager which she 
used frequently.  She was not receiving any formal or provider 
prescribed therapy at that time.  The Veteran did report flare-
ups on approximately a weekly basis of severe degree.  She said 
that they lasted for a duration of 24 hours or less.  She noted 
that they were severe enough to often stop her from doing 
whatever she was doing at the time the pain began to flare-up.  
During flare-ups she did feel that there was decreased movement 
of her spine.  It was more difficult to bend and she moved much 
more slowly, which was mostly secondary to pain.  Precipitating 
factors include bending, crouching, and twisting, especially if 
she twists while holding something.  Flare-ups also have been 
precipitated by stair climbing.  The Veteran noted that she lives 
on a third floor apartment with no elevator service.  Alleviating 
factors include ibuprofen, rest, and heat.  She reported no 
incapacitating episodes over the prior 12 months.  

With regards to spinal symptoms, the Veteran did not describe any 
numbness, tingling, paresthesias, weakness, or any other symptoms 
of lumbar radiculopathy in the lower extremities.  There were no 
associated bowel or bladder symptoms noted.  The Veteran did not 
use any assistive devices for ambulation.  She reported no 
limitations on standing as long as she is able to frequently 
change position.  She was able to walk 1/4 to 1/2 of a mile, 
taking several breaks.  She noted that she was able to walk less 
distance without pain if she needs to go uphill or if on rougher 
terrain.  She denied having incapacitating episodes of spinal 
pain.  

Upon physical examination of the thoracolumbar spine, there was 
no evidence of scoliosis.  She did have slightly exaggerated 
lumbar lordosis.  There was no tenderness directly over the 
lumbar spine or paraspinal muscles.  There was also no paraspinal 
muscle spasm or atrophy.  There was no spinal ankylosis.  There 
was slight tenderness palpating in the region of the sacroiliac 
joint on the right side.  Straight leg raising was negative 
bilaterally though the Veteran did complain of some increased 
lower back pain when raising the right leg to about 45 degrees.  
However, straight leg raising did not precipitate any radicular 
symptoms.  

The results of range of motion testing of the thoracolumbar spine 
as measured in degrees with the goniometer were provided.  
Forward flexion was from 0 to 80 degrees, extension was from 0 to 
22 degrees, right lateral flexion was from 0 to 12 degrees, left 
lateral flexion was from 0 to 20 degrees, right lateral rotation 
was reported to be from 0 to 80 degrees, and left lateral 
rotation was reported to be from 0 to 80 degrees.  There was a 
complaint of pain at the extremes of the above noted ranges of 
motion; however, no guarding was noted.  After three repetitions 
of range of motion, forward flexion was slightly decreased being 
0 to 70 degrees.  The other measurements following repetitions 
were unchanged compared to the initial measurements.  There was 
slight increase in pain following 3 repetitions of motion, 
however, the examiner said that it should be noted that the 
Veteran did not experience any objective evidence of pain with 
right and left lateral rotation either before or after 
repetitions.  

Neurologic examination of the lower extremities revealed sensory 
perception to light touch and pinprick was intact in all lower 
extremity dermatomes.  There was no loss of muscle strength in 
the lower extremities.  Deep tendon reflexes, right and left 
knee, and ankle reflexes were 2+ and symmetric.  

The Veteran is working two part-time jobs which she has done over 
the prior two years.  She is a stocker in a chain retail store 
and a licensed nursing assistant in a nursing facility, which 
position she has held for slightly less than one year.  

The diagnoses were right sacroiliac joint dysfunction with 
lumbosacral pain and limited range of motion of the thoracolumbar 
spine.  The examiner stated that the condition had effects on her 
occupation in that she had at times needed extra help with 
lifting and carrying.  She had difficulty with occupational 
activities involving bending, squatting, helping patients to 
dress, and bed making at her licensed nursing assistant position.  
She had not lost time from work due to the condition but stated 
that she worked in pain much of the time.  With regards to the 
activities of daily living, the Veteran noted some difficulties 
standing and doing chores such as washing dishes and 
housecleaning.  Her husband has had to provide additional help at 
home.  She noted that she takes shorter shopping trips during 
periods of flare-ups.  She had noted severe effects on both work 
and home activities in that during those periods she is either 
unable to be active or is asked to continue working in 
considerable pain.  The examiner noted that the Veteran did 
report periodic flare-ups with increased pain and decreased 
motion.  Based on the results of the examination and the 
Veteran's history, the examiner concluded that it would be 
feasible to expect that the Veteran could lose an additional 10 
to 15 degrees of forward flexion and an additional 5 to 10 
degrees of extension and right and left lateral flexion with any 
reported flare-ups or repetitious movement involving the 
lumbosacral spine.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's right sacroiliac joint dysfunction is 
appropriately evaluated as 10 percent disabling.  The objective 
findings of record do not reflect evidence of forward flexion of 
the thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine to 120 degrees or less, or 
muscle spasm or guarding to warrant a higher rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5236 (2009).  In this regard, the 
Veteran's forward flexion of the thoracolumbar spine has been 
shown to be, at worst, 80 degrees, with a complaint of pain, and 
her combined range of motion of the thoracolumbar spine, has been 
shown to be, at worst, 194 degrees, with complaints of pain at 
the extremes, as noted during the February 2010 VA examination.  
In computing the combined range of motion, the Board considered 
left and right rotation to be 30 degrees, rather than 80 degrees, 
in accordance with 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), which reveals 
normal rotation for the cervical spine as 80 degrees, but 30 
degrees for the thoracolumbar spine.

Additionally, no muscle spasm or guarding has been found upon 
examination.  The Board notes that the February 2010 VA examiner 
found that after three repetitions of range of motion, forward 
flexion was slightly decreased to 70 degrees, and the other 
measurements following repetitions were unchanged.  Although 
there was slight increase in pain following 3 repetitions of 
motion, the examiner did not observe any objective evidence of 
pain with right and left lateral rotation either before or after 
repetitions.  Further, the examiner concluded that it would be 
feasible to expect that the Veteran could lose an additional 10 
to 15 degrees of forward flexion and an additional 5 to 10 
degrees of extension and right and left lateral flexion upon 
flare-ups or repetitious movement involving the lumbosacral 
spine.  Moreover, the Veteran has lost no time from work and 
receives no medical treatment for her condition.

The Board has considered the Veteran's complaints of pain, the 
decrease in forward flexion from 80 to 70 degrees upon repetitive 
range of motion, and the examiners opinion that the Veteran could 
experience a similar loss of range of motion upon flare ups.  
However, the objective medical evidence of record does not 
demonstrate additional limitation of motion to 60 degrees or less 
of flexion, or combined range of motion of the thoracolumbar 
spine to 120 degrees or less in response to repetitive motion or 
during flare-ups, that would support an evaluation in excess of 
the 10 percent presently assigned for the Veteran's right 
sacroiliac joint dysfunction.  See DeLuca, supra; 38 C.F.R. § 
4.40; see also 38 C.F.R. § 4.45.

As for separate evaluations of the chronic neurologic 
manifestations associated with the Veterans right sacroiliac 
joint dysfunction, there are no described neurologic 
manifestations that are separately ratable.  In this regard, 
while the record reflects that the Veteran reported during the 
February 2008 VA examination that she experienced radiation down 
her right buttock into her legs and occasional paresthesias in 
the right leg, the result of the neurological evaluation at that 
time was normal.  Further, during the February 2010 VA 
examination, the Veteran did not describe any numbness, tingling, 
paresthesias, weakness, or any other symptoms of lumbar 
radiculopathy in the lower extremities, and no associated bowel 
or bladder symptoms were noted.  The neurological examination at 
that time yielded normal results.  Thus, the Board finds that the 
medical evidence of record fails to show that the Veteran's right 
sacroiliac joint dysfunction was productive of any objective 
neurological disabilities at anytime during the course of this 
appeal, and separate neurological ratings are not warranted.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (1); see also 38 C.F.R. § 4.124a.

The Board further notes that that the Veteran has not been 
diagnosed with intervertebral disc syndrome.  Thus, consideration 
of the claim under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted.  
38 C.F.R. § 4.71a.

In addition, the Veteran's flexion of the right hip was to 125 
degrees, well in excess of the requirements for a higher 
evaluation under Diagnostic Code 5252, which requires limitation 
to at least 30 degrees.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from her right sacroiliac joint 
dysfunction and provide for additional or more severe symptoms 
than currently shown by the evidence; thus, her disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

In summary, the medical findings on examination are of greater 
probative value than the Veteran's allegations regarding the 
severity of her right sacroiliac joint dysfunction.  Accordingly, 
the Board finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent for her right sacroiliac joint 
dysfunction at any time during the course of this appeal.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
right sacroiliac joint dysfunction is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


